   Case 1:17-cr-00119-NLH Document 33 Filed 03/19/19 Page 1 of 2 PageID: 111




                                             U.S. Department of Justice

                                             United States Attorney
                                             District of New Jersey
CRAIG CARPENITO                              CAMDEN FEDERAL BUILDING & U.S. COURTHOUSE              856.757.5026
United States Attorney                       401 Market Street, 4th Floor                      Fax: 856.968.4917
                                             Post Office Box 2098                        patrick.askin@usdoj.gov
Patrick C. Askin                             Camden, New Jersey 08101-2098
Assistant United States Attorney



                                             March 19, 2019


VIA ELECTRONIC FILING AND EMAIL
Honorable Noel L. Hillman
United States District Judge
Mitchell H. Cohen U.S. Courthouse
One John F. Gerry Plaza
Camden, New Jersey 08101


Re: United States v. Santos Colon, Criminal No. 17-119 (NLH)

Dear Judge Hillman:

      Please accept this letter in lieu of a more formal response to the Defendant’s Motion to
Amend the Conditions of Release, Docket # 32, filed by the Defendant’s Counsel, Richard
Coughlin, Esquire, on February 26, 2019.

        The government has no objection to the terms of the proposed release order (Docket #
32-1), but would ask that the defendant remain on a GPS monitoring bracelet during the new
placement, until further order of the Court. This will allow the Pre-Trial Services Officers to
know where the defendant is at all times when he is away from the residence. The government
believes that this and the other conditions of release set forth in the proposed order will address
the security concerns and provide protection to the public while still allowing Mr. Colon to make
progress with his education and rehabilitation.




                                                 1
  Case 1:17-cr-00119-NLH Document 33 Filed 03/19/19 Page 2 of 2 PageID: 112



                                              Respectfully submitted,

                                              CRAIG CARPENITO
                                              United States Attorney

                                              /s/ Patrick C. Askin
                                        By:
                                              PATRICK C. ASKIN
                                              Assistant U.S. Attorney


cc (via email): Richard Coughlin, Esq.
               Gary Pettiford, Pre-Trial Services




                                                 2
